Filed 10/3/22 P. v. Andahl CA3
Opinion following transfer from Supreme Court
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




 THE PEOPLE,                                                                                   C090707

                    Plaintiff and Respondent,                                      (Super. Ct. Nos. 17F7159,
                                                                                           18F7255)
           v.
                                                                                  OPINION ON TRANSFER
 JASON WESLEY ANDAHL,

                    Defendant and Appellant.




         This matter was transferred to us from the California Supreme Court with
directions to vacate our prior published decision in People v. Andahl (2021) 62
Cal.App.5th 203, review granted June 16, 2021, S268336, and cause transferred with
directions April 20, 2022 (Andahl I), and reconsider the cause in light of Senate Bill No.
483 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 728; Senate Bill 483). As discussed below,




                                                             1
we shall remand the matter for resentencing under former Penal Code section 1171.1,
added by Senate Bill 483.1
                                      I. BACKGROUND
       In October 2017, defendant was charged in case No. 17F7159 with willfully and
unlawfully inflicting corporal injury upon S.M., with whom he was in a dating
relationship (§ 273.5, subd. (a)—count I), criminal threats (§ 422—count II), and false
imprisonment (§ 236—count III). The complaint further alleged that defendant had two
prison priors (§ 667.5, subd. (b)).
       In February 2018, the district attorney filed a second criminal complaint, in case
No. 18F7255, charging defendant with criminal threats (§ 422—count I), taking or
driving a vehicle without consent (Veh. Code, § 10851, subd. (a)—count II), buying or
receiving a stolen vehicle (§ 496d, subd. (a)—count III), domestic battery (§ 243, subd.
(e)(1)—count IV), willfully and knowingly violating a protective order (§ 166, subd.
(c)(1)—counts V and VI), and possessing drug paraphernalia (Health & Saf. Code,
§ 11364, subd. (a)—count VII). The complaint further alleged, as to counts I through III,
that defendant was on bail at the time of the new offenses (§ 12022.1) and that he had
two prison priors (§ 667.5, subd. (b)).
       On August 3, 2018, pursuant to a negotiated agreement, defendant entered a plea
of guilty to the infliction of corporal injury as charged in count I of case No. 17F7159. In
exchange for his plea, the remaining counts and the special allegations in that case were
dismissed on the People’s motion. As part of the plea agreement, defendant also entered




1 Further undesignated statutory references are to the Penal Code. Effective June 30,
2022, former section 1170.95 and former section 1171.1 were recodified without
substantive change to section 1172.6 and section 1172.75 respectively. (Stats. 2022, ch.
58, §§ 10, 12.) In this opinion, we shall continue to refer to these sections as former
section 1170.95 and former section 1171.1.


                                             2
a plea of no contest to the criminal threats charge in count I of case No. 18F7255 and
admitted the two prison priors and the on-bail enhancement. In exchange for his plea, the
remaining six counts were dismissed on the People’s motion. That same day, pursuant to
the parties’ agreement, the trial court imposed a sentence of three years in prison for case
No. 17F7159 and a sentence of four years eight months in state prison for case
No. 18F7255. Execution of both sentences was suspended, however, and defendant was
placed on formal probation. Defendant does not appear to have filed a notice of appeal
challenging these sentences.
       On March 4, 2019, petitions for revocation of probation were filed in both cases,
alleging that defendant had committed numerous violations of the terms and conditions of
his probation. Both petitions recommended that the court terminate probation and
execute the previously suspended sentences. Defendant admitted the violations of
probation in both cases. On August 5, 2019, the trial court executed the sentences that
had been previously suspended, and defendant was sentenced to state prison for a term of
seven years eight months.
       Defendant advanced one claim on appeal. He requested that we vacate the two
one-year prior prison term enhancements consistent with Senate Bill No. 136 (2019-2020
Reg. Sess.) (Stats. 2019, ch. 590; Senate Bill 136), which became effective January 1,
2020. It was undisputed that Senate Bill 136 was retroactive, but the Attorney General
contended defendant’s judgment was final such that defendant could not benefit from
Senate Bill 136’s amendments to section 667.5, subdivision (b). We concluded that
Senate Bill 136 applied retroactively to defendant’s case because the order imposing
sentence and suspending execution was not a final judgment. (Andahl I, supra, 62
Cal.App.5th at p. 211, rev. granted, cause transferred.) We also concluded that the proper
remedy was to strike the enhancements and modify the judgment without remanding the
matter to give the prosecutor the opportunity to withdraw from the plea agreement. (Id.
at p. 213.)

                                             3
       The California Supreme Court granted review in Andahl I and has now transferred
the matter back to us with directions to vacate our opinion and reconsider the cause in
light of the enactment of Senate Bill 483. We do so now.
       Supplemental briefing is complete, and the Attorney General conceded that
defendant is entitled to relief under Senate Bill 483 and that the appropriate remedy is to
remand for further proceedings under former section 1171.1. We agree and shall strike
the prior prison term enhancements, vacate defendant’s sentence, and remand the matter
for resentencing.
                                     II. DISCUSSION
       Pursuant to section 667.5, subdivision (a), and subject to an exception not relevant
here, trial courts are required to impose a three-year sentence for each prior, separate
prison term served by the defendant for a violent felony where the current offense is also
a violent felony, as defined in subdivision (c) of the statute. For other felonies, pursuant
to former subdivision (b) of section 667.5 and subject to exceptions not relevant here,
trial courts are required to impose an additional one-year term for each prior, separate
prison term or county jail felony term. As amended by Senate Bill 136, subdivision (b)
of section 667.5 limits imposition of the additional one-year term to each prior, separate
prison term served for a conviction of a sexually violent offense as defined in Welfare
and Institutions Code section 6600, subdivision (b). Defendant’s prior convictions for
assault with a deadly weapon (§ 245, subd. (a)(1)) and false personation of another
(§ 529, subd. (a)(3)) are not qualifying offenses under section 667.5, subdivision (b), as
amended.
       The Legislature recently enacted Senate Bill 483, effective January 1, 2022, which
provides: “The Legislature finds and declares that in order to ensure equal justice and
address systemic racial bias in sentencing, it is the intent of the Legislature to
retroactively apply Senate Bill 180 of the 2017-18 Regular Session and Senate Bill 136 of
the 2019-20 Regular Session to all persons currently serving a term of incarceration in

                                               4
jail or prison for these repealed sentence enhancements. It is the intent of the Legislature
that any changes to a sentence as a result of the act that added this section shall not be a
basis for a prosecutor or court to rescind a plea agreement.” (Stats. 2021, ch. 728, § 1.)
       Senate Bill 483 added former section 1171.1 to the Penal Code, which provides:
“Any sentence enhancement that was imposed prior to January 1, 2020, pursuant to
subdivision (b) of Section 667.5, except for any enhancement imposed for a prior
conviction for a sexually violent offense as defined in subdivision (b) of Section 6600 of
the Welfare and Institutions Code is legally invalid.” (Former § 1171.1, subd. (a).)
Further, “[r]esentencing . . . shall result in a lesser sentence than the one originally
imposed as a result of the elimination of the repealed enhancement, unless the court finds
by clear and convincing evidence that imposing a lesser sentence would endanger public
safety. Resentencing pursuant to this section shall not result in a longer sentence than the
one originally imposed.” (Former § 1171.1, subd. (d)(1).)
       We previously concluded that Senate Bill 136 applied retroactively in this case
under In re Estrada (1965) 63 Cal.2d 740, and there is no dispute that defendant is
entitled to application of Senate Bill 483. Because defendant’s prior prison term
enhancements have been invalidated by Senate Bill 483, remand is required for the trial
court to comply with the new statute’s requirements. Specifically, the trial court must
impose a lesser sentence unless “the court finds by clear and convincing evidence that
imposing a lesser sentence would endanger public safety.” (Former § 1171.1, subd.
(d)(1).) In addition, the trial court that recalls and resentences individuals who are
serving section 667.5, subdivision (b) enhancements may consider postconviction factors,
including disciplinary record and record of rehabilitation of the defendant while
incarcerated, evidence that reflects upon whether any factors have reduced the
defendant’s risk for future violence, or evidence that circumstances have changed since
the original sentencing. (Former § 1171.1, subd. (d)(3).) Therefore, we shall strike the



                                               5
prior prison term enhancements and remand the matter for resentencing in accordance
with former section 1171.1.
                                  III. DISPOSITION
       The judgment is modified to strike the prior prison term enhancements,
defendant’s sentence is vacated, and the matter is remanded for resentencing consistent
with former section 1171.1. In all other respects, the judgment is affirmed.


                                                          /S/

                                                 RENNER, J.



We concur:


/S/

HULL, Acting P. J.


/S/

MAURO, J.




                                            6